DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/17/2021 and 06/11/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 6043579 A).
Regarding claim 1, Hill teaches an axial gap motor (“FIG. 3 shows a longitudinal section of a two-phase, permanently excited transverse flux machine as internal rotor with axial air gap flux”, col. 2, 20-22) comprising: 

    PNG
    media_image1.png
    730
    502
    media_image1.png
    Greyscale

a rotor (Fig. 3, 29) fixed to a rotary shaft (Fig. 1, 14); and 
a stator (Fig. 3, 22 and 23) placed to face the rotor via a gap (Fig. 3, 31) in an axial direction of the rotary shaft, wherein: 
the rotor includes a rotor pedestal (Fig. 3, top horizontal part of 35) made of a nonmagnetic material (“A permanently excited transverse flux machine as recited in claim 1, wherein said permanent magnets and said concentrator segments are arranged in the recesses of an annular body made of magnetically and electrically non-conductive material”, claim 7), and 
a plurality of rotor cores (Fig. 3, 28) fixed along a circumferential direction of the rotor pedestal and a plurality of magnets (Fig. 3, 27) fixed along the circumferential direction of the rotor pedestal; 
the stator includes a stator pedestal made of a nonmagnetic material (Fig. 3, 34 is part of pedestal 23 and is made of nonmagnetic material (“A permanently excited transverse flux machine as recited in claim 1, wherein inside said opening of said U-shaped soft magnetic bodies is arranged a reinforcement plate or a reinforcement casing, said reinforcement plate or reinforcement casing being made of electrically and magnetically non-conductive material”, claim 3), 
a plurality of stator cores (Fig. 3, 24) fixed along a circumferential direction of the stator pedestal, and coils (Fig. 3, 34) wound around the stator cores (“Within these U-shaped soft magnetic bodies (6) lie conductor rings (7) made of profile wire which are wound in circumferential direction”, col. 2, 40-42) (not that the conductor rings 7 of Fig. 1 correspond to 33 of Fig. 3); 
the rotor cores and the stator cores are cores each made of a soft magnetic material (“said one of said moving member or said stationary member having an opening between said legs of said U-shaped soft magnetic body which extend beyond said conductor ring; said other of said moving member or said stationary member having a plurality of permanent magnets generating a magnetic flux and at least one concentrator segment consisting of soft magnetic material having a middle portion curved such that two end surfaces face the same direction”, claim 1); 
two end surfaces of each of the rotor cores are placed to face two end surfaces of a corresponding one of the stator cores (Fig. 3, see how ends of 24 and ends of 28 face each other); 
the magnets are each placed such that an N-pole and an S-pole (a N-pole and S-pole are inherent in a permanent magnet) are arranged in a thickness direction of the rotor pedestal (Fig. 3, 27 is arranged in thickness direction of top horizontal part of 35); 
one of the two end surfaces of the each of the rotor cores faces the N-pole of a corresponding one of the magnets; and the other one of the two end surfaces of the each of the rotor cores faces the S- pole of a corresponding one of the magnets (“The magnetic flux generated by a permanent magnet segment (3) flows alternately through the soft magnetic body on two conductor rings (7) of this transverse flux machine. The conductor rings (7) are arranged on different sides of the permanent magnet segment, the direction of flux in the permanent magnet segments corresponding to the direction of magnetic flux in the two air gaps through which said flux passes”, [abstract]) (this implies that the magnet is magnetized so that the north and south poles are separated in the shorter direction of the magnet, this further implies that one end of 24 faces the south pole and the other end of 24 faces the north pole). 
Regarding claim 2, Hill teaches the axial gap motor according to claim 1. 
Hill further teaches wherein: the rotor includes two rotors (Fig. 1, see two 5’s per section, corresponding to 28 in Fig. 3); the stator includes two stators (Fig. 1, see two stators 7 on either side of the rotor); the two rotors are placed between the two stators in the axial direction of the rotary shaft (Fig. 1, 14); and parts of respective rotor cores of the two rotors are fixed to each other (Fig.3, see 27’s fixed to each other via magnet 27), the parts being on respective sides opposite to respective end surfaces of the respective rotor cores (see Fig. 3).

    PNG
    media_image2.png
    481
    783
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Lu et al (CN 105827027 A, hereinafter “Lu”) and Huang (US 20200153293 A1).
Regarding claim 3, Hill teaches the axial gap motor according to claim 1.
Hill further teaches wherein: the rotor cores and the stator cores are cores each having the two end surfaces (Fig. 3, rotor cores 28 and stator cores 24 both have end surfaces.
Hill does not teach where the end surfaces are formed by dividing a winding body in a direction intersecting with a circumferential direction of the winding body, the winding body being formed by winding a belt-shaped soft magnetic material several times; and the belt-shaped soft magnetic material is made of a directional electromagnetic steel sheet in which crystals are oriented in a longitudinal direction of the belt-shaped soft magnetic material.

    PNG
    media_image3.png
    402
    308
    media_image3.png
    Greyscale

Lu teaches an axial air gap motor (“The invention relates to the field of motors and generators, in particular to an axial air-gap switched reluctance motor and a preparation method thereof”, [0002]) wherein the stator core (Fig. 1, 1) end surfaces are formed by dividing a winding body (Fig. 4) in a direction intersecting with a circumferential direction of the winding body (see Fig. 5 for the winding body of Fig. 4 being divided into two U-shaped bodies 9), the winding body being formed by winding a belt-shaped soft magnetic (“Preferably, the number of stator cores 1 is M*N, wherein M (eg 3, 4, 5, 6) is the number of motor phases, and N (eg 1, 2, 3, 4) is the number of pole pairs per phase , the stator core 1 is an amorphous or nanocrystalline soft magnetic alloy core”, [0054]) material several times.

    PNG
    media_image4.png
    231
    174
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    243
    181
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the axial motor of Hill so that the ends of the rotor and stator cores were formed by the core formation techniques taught by Lu.
	This would have the advantage of providing a simplified, but flexible manufacturing process for the cores (“Specifically, the axial air-gap switched reluctance motor and its preparation method provided by the present invention have the advantages of small eddy current loss, excellent high-frequency characteristics, low temperature rise, high efficiency, firm structure, and high processing efficiency through the innovation of motor structure and core material. Simple, low cost and other advantages, the number of phases and pole pairs can be flexibly changed, it is a high-efficiency and energy-saving motor”, [0027]).
Hill in view of Lu still does not teach wherein the belt-shaped soft magnetic material is made of a directional electromagnetic steel sheet in which crystals are oriented in a longitudinal direction of the belt-shaped soft magnetic material.
Huang teaches a core for an electric motor made of a directional electromagnetic steel sheet in which crystals are oriented in a longitudinal direction of the soft magnetic material (“Soft magnetic materials commonly used in the industry are mainly electromagnetic steel sheets, and are generally known as silicon steel sheets. The silicon steel is classified into grain-oriented and grain non-oriented types according to the grain crystallization direction. The grain-oriented silicon steel is known as a cold rolled grain-oriented steel (CRGO), and the silicon content is about 3.2%. A special rolling method is used to control the arrangement direction of crystallization, so that the best soft magnetic property is obtained along the rolling direction, and the magnetic flux density thereof can be increased by 30% in the rolling direction”, [0027]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the axial motor of Hill in view of Lu by making the cores out of directional electromagnetic steel sheets as taught by Huang.
	This would have the advantage of improving the magnetic characteristics of the motor (“The grain-oriented silicon steel sheet is a silicon steel sheet formed after being specially processed, and can make the magnetoresistance become small and the magnetic permeability become good when the line of magnetic force passes along the rolling direction”, [0034]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/CHRISTOPHER S LEONE/Examiner, Art Unit 2834